Citation Nr: 0629060	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for memory impairment.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Entitlement to service connection for temporomandibular 
joint syndrome.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for ataxia, claimed as 
gait ataxia.

6.  Entitlement to service connection for carpal tunnel 
syndrome, of the left hand.

7.  Entitlement to service connection for hydrocephalus.

8.  Entitlement to service connection for arthritis of the 
cervical spine, claimed as degenerative joint disease.

9.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A hearing was held before the undersigned Veterans' Law Judge 
in July 2006.  A transcript is of record.  During this 
hearing the veteran indicated an intention to file and 
increased rating claim for post-traumatic stress disorder.  
As such the matter is referred back to the RO.

The issue of service connection for degenerative joint 
disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disability manifested with memory impairment was not 
present in service or for many years thereafter.

2.  Temporomandibular joint syndrome was not present in 
service or for many years thereafter.

3.  A disability manifested with chronic headaches was not 
present in service or for many years thereafter.

4.  A disability manifested with ataxia, claimed as gait 
ataxia, was not present in service or for many years 
thereafter.

5.  Carpal tunnel syndrome, of the left hand was not present 
in service or for many years thereafter.

6.  Hydrocephalus was not present in service or for many 
years thereafter.

7.  Arthritis of the cervical spine, claimed as degenerative 
joint disease was not present in service or for many years 
thereafter.

8.  The veteran served in Vietnam between May 1968 and May 
1969.

9.  Peripheral neuropathy of the left lower extremity was not 
present in service or for many years thereafter.



CONCLUSIONS OF LAW

1.  Memory impairment was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005). 

2.  Temporomandibular joint syndrome was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
5103 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005). 

3.  A disability manifested by chronic headaches was not 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 5103 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307 (2005).

4.  Ataxia was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005). 

5.  Carpal tunnel syndrome, of the left hand was not incurred 
in or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 5103 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307 (2005). 

6.  Hydrocephalus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2005). 

7.  Arthritis of the cervical spine, claimed as degenerative 
joint disease was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

8.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in September 
2002 and July 2003.  In correspondence dated in August 2003 
and August 2005, he was notified of the provisions of the 
VCAA as they pertain to the issue of service connection.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available and pertinent evidence has 
been obtained in this case.  The veteran identified private 
and VA treatment records which the RO obtained.  Therefore, 
the Board is satisfied that VA has assisted the veteran in 
the development of his claim in accordance with applicable 
laws and regulations.  Accordingly, the Board will address 
the merits of this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran received such notice in June 2006.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
the claims would not cause any prejudice to the veteran.  


Factual Background

Service medical records reflect that the veteran indicated a 
history of frequent or severe headaches.  The entrance 
physical clinical evaluation did not reveal a chronic 
headache disorder.  The examination revealed a history of low 
back pain with heavy lifting.  A June 1966 record from 
Presbyterian Hospital shows the veteran was hospitalized for 
several days in June 199 for generalized tremors, which 
occurred from mild stress or strain.  Subsequent testing, 
which included an electroencephalogram (EEG), skull x-ray and 
neurological examination were normal.  The veteran was 
treated in April 1967 for back pain after a fall.  The pain 
was located in the L5-S1 region.  No bulging or spasms were 
noted.  Medical record also show the veteran burned his left 
hand and forearm in hot water September 1967.  No sequela is 
noted.  On his 1969 report of medical history the veteran 
described his health as excellent.  The May 1969 separation 
physical examination did not reveal any disabilities and was 
normal in all relevant aspects.

The post-service medical evidence consists of treatment 
records from Midland Orthopedics dated from June 1997 to May 
1999.  These records show that in June 1996 the veteran fell 
off a ladder at work, hitting the back of his head, resulting 
in a loss of consciousness up to five minutes.  A June 1997 
record reflects a history of recurrent back pain; which the 
veteran noted had recently worsened, with pain located in the 
lower left back and radiating into his left leg and 
occasionally down to his calf, thigh and shin with associated 
parathesias.  Subsequent X-rays and a MRI of his back showed 
a large left disc herniation with some mild degenerative disc 
changes below.  The diagnosis was left L2-L3 disc herniation 
with radicular component.  
The veteran underwent a laminectomy and discectomy in 
December 1997.  Follow-up records dated in May 1999 show the 
veteran continued to have complaints of back pain and a loss 
of balance and weakness in his left leg.  An electromyograph 
(EMG) study indicated the possibility of a left S1 nerve root 
irritation and that there was a possibility that the veteran 
was developing a mild distal peripheral neuropathy of the 
left lower extremity. 

Treatment records of S.B.B., M.D., dated between July 1999 
and April 2000 reflect an evaluation for symptoms of 
dizziness, loss of balance and gait ataxia which the veteran 
particularly stressed had been present only since his fall.  
The veteran that following the fall, he had been off balance 
and unable to walk with a steady gait.  Upon evaluation 
S.B.B., M.D.'s diagnosis was communicative hydrocephalus, 
which he noted could certainly be related to the veteran's 
symptoms of gait ataxia and dizziness.  Additional 
correspondence reflects that the veteran was very concerned 
that his hydrocephalus be documented as a work-related 
injury.  S.B.B., M.D. opined that it was most likely the 
veteran's ventricular dilation had been present since birth.  
He suggested it was possible that the veteran had compensated 
for his disability all his life but the effects of the trauma 
made his hydrocephalus symptomatic.  He indicated that he 
explained to the veteran that in general hydrocephalus and 
its effects are not typically related to trauma.

During further evaluation by S.B.B., M.D. in August 1999, the 
veteran's wife reported that the veteran had become more 
forgetful.  Upon examination, it was noted that the veteran 
had an unusual affect; his gait appeared to be the same, but 
remained severely affected.  In October 1999 S.B.B., M.D., 
performed a ventriculoperitoneal shunt procedure on the 
veteran.  Correspondence dated in November and December 1999 
reflects the veteran complained of headaches following the 
shunt procedure.  S.B.B., M.D reprogrammed the veteran's 
shunt during both evaluations, and by December his headaches 
were noted to have decreased.  An examination revealed the 
veteran's gait was still somewhat wide-based and shuffling, 
although improved.  

The veteran was evaluated again in February 2000 with a 
continued complaint of headaches.  S.B.B., M.D. noted that 
the veteran was again very adamant that his symptoms did not 
start until he fell.  He informed the veteran it was 
difficult to relate his symptoms to the fall, and it was his 
opinion that the veteran's hydrocephalus was a chronic 
condition which became symptomatic after the fall, due to his 
compensatory mechanisms being "tipped over the edge by a 
trauma."

Post-service medical evidence also includes VA outpatient 
treatment records dating from May 2000 to March 2005.  These 
records reflect statements of physicians, the veteran and his 
wife which indicate the gait disturbances, memory loss, and 
chronic headaches had an onset in 1999 and were attributed to 
the veteran's10 foot fall off the ladder while working at a 
quarry.  Clinical findings of degenerative joint disease of 
the cervical/lumbar spine are noted in an April 2001 record.  
An April 2002 VA treatment record of C.N.S., M.D. indicated 
the veteran's memory impairment was secondary to the 
hydrocephalus.

Social Security Administration records, which consist 
entirely of VA treatment records, show the veteran is 
receiving disability benefits due to a primary diagnosis of 
hydrocephalus and a secondary diagnosis of discogenic and 
degenerative disorders of the back.  A note dated in April 
2003 indicated that within six months of the veteran's fall 
he developed chronic daily headaches and started losing his 
balance.  A neurologist found fluid pockets on his brain.  
The note also reflects that S.B.B., M.D. informed the veteran 
his brain condition affected his short-term memory.

The record also contains lay statements and the July 2006 
personal testimony of the veteran and his wife in which they 
allege the veteran's claimed disabilities are the result of 
his military service.  The April 2003 lay statement of W.M.L. 
attests that he has known the veteran since 1996, and at that 
time the veteran was "normal-acting" and physically fit.


Laws and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability.  
38 C.F.R. § 3.306 (b).  



Service connection due to herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442- 41449, and 61 
Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


1.  Memory impairment 

The veteran contends his memory loss was incurred during 
military service.  The Board has considered his contention, 
but finds however, that the preponderance of the evidence is 
against the claim.  

Service connection requires that a showing that a disease or 
injury was incurred during service; or that the veteran had a 
chronic condition in service or during the applicable 
presumptive period.  Based upon the evidence of record, the 
Board finds the veteran's current disability, manifested by 
memory impairment, was not present during service and was not 
incurred as a result of service.  

Service medical records are negative for any evidence of 
memory impairment.  The veteran specifically denied any 
memory loss or amnesia on his Report of Medical History forms 
during the enlistment and separation physical evaluations.

Post-service treatment records indicate the veteran's memory 
impairment, manifested by forgetfulness, was first noted in 
1999, after being diagnosed with symptomatic hydrocephalus.  
Prior to this 1999 record, there is no evidence of any 
disability involving memory loss.  VA outpatient records 
indicate that on several occasions both the veteran and his 
wife reported that his memory impairment did not begin prior 
to 1999.  An April 2002 VA treatment record of C.N.S., M.D. 
indicated the veteran's memory impairment was secondary to 
the hydrocephalus.

The veteran testified in July 2006 that he had problems with 
his memory all throughout service.  He stated that his 
manager for basic training was aware of his memory 
disability.  He denied having any reported trouble with 
memory as it related to his assigned duties and tasks.  The 
veteran further testified that his memory impairment worsened 
as a result of heavy gunfire over his head.  

The Board observes that the preponderance of the evidence is 
contrary to the veteran's testimony.  There is no evidence of 
a disability manifested by memory impairment during military 
service or for many years thereafter.  The memory impairment 
was first noted after the veteran's traumatic brain injury 
and has noted to be secondary to the veteran's hydrocephalus, 
which is not currently service connected.  According to the 
veteran's own statements as reflected in the treatment 
records of S.B.B., M.D. and VA treatment records the memory 
impairment began in 1999.  While it is evident that the 
veteran has a current disability, in the absence of a 
competent medical opinion establishing a relationship or 
nexus between the current disability and any injury or 
disease during service, the Board finds service connection is 
not warranted.  
 

2.  Temporomandibular joint syndrome 

The veteran contends his temporomandibular joint syndrome is 
the result of gunfire over his head, which caused repetitive 
jerking movements.  He also contends that it may have 
resulted from having wisdom teeth extracted.  The Board has 
considered his contentions, but finds the preponderance of 
the evidence is against the claim.  

Service connection requires that a showing that a disease or 
injury was incurred during service; or that the veteran had a 
chronic condition in service or during the applicable 
presumptive period.  Based upon the evidence of record, the 
Board finds the veteran's current temporomandibular joint 
syndrome was not present during service and was not incurred 
as a result of service.  

Service medical and dental records are negative for a finding 
of temporomandibular joint syndrome during military service.  
The dental records do not note wisdom teeth extractions.  
Post-service medical treatment records show the veteran 
currently has temporomandibular joint syndrome; however, no 
medical opinion has been offered to show an etiological link 
to service.  

While the Board does not doubt the sincerity of the veteran's 
belief that his temporomandibular joint syndrome is the 
result of gunfire occurring over his head or from his wisdom 
teeth removal, as a layperson without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative (i.e., persuasive) opinion on a medical matter, 
such as whether there exists a medical relationship, if any, 
between such disability and service. See, e.g. Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


3.  Chronic headaches 

The veteran contends his chronic headaches are related to 
heavy gunfire and constant shelling he was exposed to during 
military service.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

During his July 2006 hearing, the veteran testified that he 
had headaches all throughout service.  Despite the veteran's 
testimony, the Board finds no medical evidence to suggest a 
chronic headache disorder is related to service.  The service 
medical records contain no treatment for, or diagnosis of, a 
chronic headache disorder.  

The Board notes that service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service.  However, as noted there is no 
objective competent medical evidence showing that the veteran 
had a disability which manifested as a chronic headache 
disorder in service.  The Board observes that the post-
service complaints of chronic headaches appear to have begun 
in 1999 after the veteran's shunt procedure for treatment for 
hydrocephalus, and there is no competent medical opinion 
which causally links the veteran's current chronic headache 
condition to his military service.  In the absence of a 
showing that chronic headache disorder in service is linked 
to a current chronic headache disorder, service connection is 
not warranted.

The Board acknowledges the veteran's contention as to the 
etiology of his chronic headaches; however in the absence of 
a competent medical opinion establishing a relationship or 
nexus between the current disability and any injury or 
disease during service, the Board finds service connection is 
not warranted.  As a layperson without the appropriate 
medical training and expertise, the veteran is simply is not 
competent to establish a medical relationship, if any, 
between his currently disability of chronic headaches and his 
period of military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   


4.  Ataxia

The veteran contends his gait disturbances manifested during 
military service.  The Board has considered the veteran's 
contention, but finds that the preponderance of the evidence 
is against the claim.  

During his July 2006 hearing, the veteran testified that he 
had gait disturbances throughout service.  He stated that 
people commented on his walking and his inability to pick up 
his feet.  He also testified to having several falls in 
service as a result of his ataxia.  The veteran's testimony 
notwithstanding, the Board observes that the veteran's 
testimony is in stark contrast to the evidence of record.  
Service medical records are entirely negative for any 
evidence of ataxia or gait disturbances or any mention of 
frequent falls.  Service connection requires a showing of a 
disability or injury in service and a competent medical 
opinion establishing some causal relationship between a 
current disability and one that existed in service.
Testimony notwithstanding, according to the veteran's own 
statements as observed in the both private and VA treatment 
records, the ataxia did not begin during service, but in 
1999.  Moreover, the Board notes an April 2001 VA treatment 
report which indicated that within six months of the 
veteran's fall he started losing his balance.  In addition, 
S.B.B., M.D. stated that the veteran's hydrocephalus could 
certainly be related to his ataxia and that it would account 
for the objective gait findings as well.  

Thus, in light of the veteran's statements to VA medical 
personnel that the ataxia did not have an onset prior to his 
traumatic brain injury; and in the absence of competent 
medical evidence linking to veteran's ataxia to military 
service, the Board finds service connection is not warranted.


5.  Carpal tunnel syndrome, left hand 

The veteran contends his carpal tunnel syndrome is the result 
of a burn he sustained to his left hand and forearm during 
military service.  The Board has considered his contention, 
but finds the preponderance of the evidence is against the 
claim.  
Service medical records are negative for any showing of 
carpal tunnel syndrome in service.  Specifically, no sequela 
was noted from the veteran left hand and forearm burn.  Post-
service medical treatment records show the veteran diagnosed 
with carpal tunnel syndrome in 2001.   

The veteran testified that C.N.S., M.D. informed him that his 
left hand carpal tunnel was the result of the burn to his 
left hand and forearm during service; however the VA 
outpatient treatment records do not contain any statements 
from C.N.S., M.D. to that effect.  Otherwise, there is no 
medical opinion of record linking the veteran's left hand 
carpal tunnel syndrome to his military service.  While it is 
evident that the veteran has a current disability, in the 
absence of a competent medical opinion establishing a 
relationship or nexus between the current disability and any 
injury or disease during service, the Board finds service 
connection is not warranted. 


6.  Hydrocephalus 

The veteran contends his hydrocephalus was incurred as a 
result of military service or in the alternative was present 
at birth and became symptomatic during service.

Service medical records are negative for a clinical diagnosis 
of hydrocephalus.  The February enlistment examination was 
normal with no defects or disorders found.  Test results 
record from Presbyterian Hospital in June 1966 reflects that 
an EEG, skull x-ray, neurological examination were all 
normal.  The March 1996 addendum to the enlistment 
examination noted no additional defects or disorders and the 
May 1969 separation examination was normal.  

The veteran essentially testified that C.N.S., M.D. told him 
a traumatic event set off his hydrocephalus.  He further 
testified that his hydrocephalus is activated by stress and 
trauma.  In that regard he noted constant trauma while in 
Vietnam from the heavy gunfire.  He stated he would "get 
nothing but compression all the time."  

The Board finds no medical evidence to suggest the 
hydrocephalus is related to service.  Neurological 
examinations conducted in service were negative for findings 
of hydrocephalus.  While S.B.B., M.D. essentially opined the 
veteran's hydrocephalus may have been present since birth and 
became symptomatic due to his head injury; the Board finds 
the clinical tests performed in June 1966 to be more 
persuasive.  The veteran underwent extensive neurological 
testing and there was no evidence of hydrocephalus at that 
time.  Moreover, there is no competent medical opinion within 
the record attributing the veteran's hydrocephalus to 
military service, or gunfire specifically.  Service 
connection requires a competent medical opinion establishing 
a relationship or nexus between the current disability and 
any injury or disease during service.  In the absence of any 
showing of hydrocephalus in service; or a competent medical 
opinion showing it had an etiology in military service, the 
Board finds service connection is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief that his hydrocephalus is somehow related to military 
service, as a layperson without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter, 
such as whether there exists a medical relationship, if any, 
between such disability and service.  See, e.g. Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

7.  Arthritis of the cervical spine, claimed as degenerative 
joint disease 

The veteran contends that his arthritis of the cervical spine 
preexisted service and was aggravated a preexisting back 
condition.  Based upon the evidence of record, the Board 
finds the veteran's current arthritis of the cervical spine 
was not present during service and was neither incurred nor 
aggravated as a result of service.  
Service medical records contain no clinical findings of a 
back disorder upon entrance into military service.  The 
entrance physical examination noted a history of low back 
pain with heavy lifting, but did not mention arthritis or 
degenerative joint disease.  The veteran was not diagnosed 
with any back disorder during service either.  Medical 
records show he fell in April 1967 but the pain was noted in 
his L5-S1 region.  There is no evidence of an injury to his 
cervical spine in service.  The May 1969 separation physical 
examination was normal.

Following separation from service, there is no evidence of 
treatment for a back condition until June 1996, several years 
after separating from service.  The Board observes though 
that, this treatment was for a clinical impression of 
discogenic low back pain with L2-3 disc herniation with 
degenerative disc changes.  An April 2001 VA record reflects 
initial finding of degenerative joint disease of the cervical 
spine. Neither private nor VA medical treatment records have 
indicated that a relationship exists between degenerative 
joint disease of the lumbar spine and the veteran's military 
service.  

There is otherwise no additional evidence that degenerative 
joint disease of the cervical spine manifest to a compensable 
degree, within a year of his discharge from service; or that 
the current disability is otherwise related to service.  
Therefore, service connection is not warranted.


8.  Peripheral neuropathy, left lower extremity 

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from May 1969 to May 
1969.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.

To receive service connection for the veteran's claimed 
peripheral neuropathy on a presumptive basis as a result of 
being exposed to Agent Orange while in service, acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
exposure to Agent Orange.  38 C.F.R. § 3.307(a) (2005).  As 
such, the Board notes that the veteran's service medical 
records do not show that he had a diagnosis of acute or 
subacute peripheral neuropathy.  Further, the medical 
evidence of record does not show that he had a diagnosis of 
acute or subacute peripheral neuropathy within one year of 
his last presumed exposure to Agent Orange.  In this regard, 
the earliest diagnosis of peripheral neuropathy was in April 
2002, which was more than one year after the veteran's 
discharge from service.  See 38 C.F.R. § 3.307(a)(6)(ii).  
Therefore, service connection for the veteran's peripheral 
neuropathy as a result of exposure to Agent Orange is not 
warranted. 

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, the Board notes the veteran has been 
diagnosed with peripheral neuropathy in his left lower 
extremity.  However, there is no competent evidence linking 
the current disability to the veteran's active duty service 
or otherwise linking it to exposure to herbicides during 
service.  

The Board has considered the veteran's belief that he 
currently has a left lower extremity disability due to 
exposure to Agent Orange.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to provide an opinion linking that disability 
to service. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, the benefit-of-the-doubt rule provides that, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving such an issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); see Ashley v. 
Brown, 6 Vet. App. 52 (1993).  The Board has carefully 
considered the rule, but is unable to find that the positive 
and negative evidence is, under the applicable law, in 
balance.  Instead, the weight of evidence is against the 
veteran's claims and, thus, the rule is inapplicable.


ORDER

1.  Service connection for memory impairment is denied.

2.  Service connection for temporomandibular joint syndrome 
is denied.

3.  Service connection for chronic headaches is denied.

4.  Service connection for ataxia, claimed as gait ataxia is 
denied.

5.  Service connection for carpal tunnel syndrome, of the 
left hand is denied.

6.  Service connection for hydrocephalus is denied.

7.  Service connection for arthritis of the cervical spine, 
claimed as degenerative joint disease is denied 

8.  Service connection for peripheral neuropathy of the left 
lower extremity is denied.


REMAND

Treatment records from Midland Orthopedics reflect a history 
of recurrent back pain; which the veteran noted had recently 
worsened after his fall.  Subsequent X-rays and a MRI of his 
back showed a large left disc herniation with some mild 
degenerative disc changes below.  The diagnosis was left L2-
L3 disc herniation with radicular component.  These records 
also indicate a clinical impression of discogenic low back 
pain with L2-3 disc herniation with degenerative disc changes 
in 1997.

During his July 2006 hearing, the veteran identified private 
treatment for his back between 1970 and 1971, within one year 
of leaving military service, at the Woodmore Clinic, in 
Haskell, Indiana.  He further testified that he was treated 
there constantly from his back giving out and muscle spasms.  
These records have not been obtained for review.  

The Board does note though that the veteran did not 
previously inform VA of the existence of these records, as he 
in expressed during the hearing.  In fact, the record reveals 
that on at least two occasions he indicated that he had no 
further medical evidence to submit in connection with his 
claim.  Moreover, the Board notes that the veteran had more 
than ample time to submit additional evidence in support of 
his claim, since receiving notice of VA's duty to assist in 
August 2003 and August 2005.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Board 
will allow the veteran this final opportunity to assist the 
VA in obtaining the relevant treatment records identified at 
the recent hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for any back 
disorders following service, that have 
not already been submitted.  Specific 
inquiries should be made of the Woodmore 
Clinic in Haskell, Indiana for treatment 
between 1970 and 1971, to include any 
findings of degenerative joint disease of 
the lumbar spine.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
degenerative joint disease of the lumbar 
spine must be readjudicated.  If the 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


